Motion for reargument denied, with ten dollars costs. Motion for leave to appeal *700to Court of Appeals denied. The verdict for property damage against defendant Ross was proper; as against defendant Rogers it was contrary to the law as stated in the charge and, therefore, without warrant. But Rogers took no appeal. Plaintiff can have no grievance in that respect. As to the cause of action for personal injuries, the form of the verdict, under the directions given in the charge below, may be construed as a finding against plaintiff and in favor of both defendants. Such finding was warranted under the evidence. We found no inconsistency when the ease was under consideration on appeal. We have examined the record and briefs again on this application and are of the same opinion. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.